Case 1:19-cv-00659-CFC-CJB Document 113 Filed 05/15/20 Page 1 of 30 PageID #: 4398



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

  SOUND VIEW INNOVATIONS, LLC,                  )
                                                )
                 Plaintiff,                     )
                                                )
         v.                                     )      Civil Action No. 19-659-CFC-CJB
                                                )
  DELTA AIR LINES, INC.,                        )
                                                )
                 Defendant.                     )
                                                )
  SOUND VIEW INNOVATIONS, LLC,                  )
                                                )
                 Plaintiff,                     )
                                                )
         v.                                     )      Civil Action No. 19-660-CFC-CJB
                                                )
  WALMART INC. and VUDU, INC.,                  )
                                                )
                 Defendants.                    )
                                                )
  SOUND VIEW INNOVATIONS, LLC,                  )
                                                )
                 Plaintiff,                     )
                                                )
         v.                                     )      Civil Action No. 19-964-CFC-CJB
                                                )
  CIGNA CORP. and CIGNA HEALTH                  )
  AND LIFE INSURANCE CO.,                       )
                                                )
                 Defendants.                    )
                                                )

                               REPORT AND RECOMMENDATION

         In these three actions filed by Plaintiff Sound View Innovations, LLC (“Plaintiff”)

  against Defendants Delta Air Lines Inc., Defendants Walmart Inc. and Vudu, Inc., and

  Defendants Cigna Corp. and Cigna Health and Life Insurance Co. (collectively “Defendants”),

  presently before the Court is the matter of claim construction. The Court recommends that the

  District Court adopt the constructions as set forth below.

  I.     BACKGROUND
Case 1:19-cv-00659-CFC-CJB Document 113 Filed 05/15/20 Page 2 of 30 PageID #: 4399



            Plaintiff filed these cases in April and May of 2019. (Civil Action No. 19-659-CFC-CJB

  (the “Delta Action”), D.I. 1; Civil Action No. 19-660-CFC-CJB (the “Walmart Action”), D.I. 1;

  Civil Action No. 19-964-CFC-CJB (the “Cigna Action”), D.I. 1) 1 These cases have been

  referred to the Court to hear and resolve all pretrial matters, up to and including expert discovery.

  (Civil Action No. 19-659-CFC-CJB, D.I. 6; Civil Action No. 19-660-CFC-CJB, D.I. 7; Civil

  Action No. 19-964-CFC-CJB, Docket Item, June 5, 2019)

            Plaintiff is an intellectual property licensing company, and it owns various United States

  Patents. It asserts several of them in these cases; relevant to this opinion are asserted United

  States Patent Nos. 6,708,213 (the “'213 patent”), 6,502,133 (the “'133 patent”) and 7,426,715

  (the “'715 patent”) (collectively, the “patents-in-suit”). (Civil Action No. 19-660-CFC-CJB, D.I.

  1 at ¶¶ 1, 3)

            The '213 patent is titled “Method for Streaming Multimedia Information Over Public

  Networks[.]” ('213 patent, Title, col. 1:10-15) 2 The '213 patent improves upon prior art methods

  of providing audio or video content over the internet by using “helper servers” within the

  network to store and stream audio and/or video to multiple clients. (See id., cols. 2:64-3:5, 4:16-

  25)

            The '133 patent, titled “Real-time Event Processing System with Analysis Engine Using

  Recovery Information[,]” relates to processing certain events and storing the data related to those

  events. ('133 patent, Title, Abstract) An exemplary embodiment is a debit-based billing system




            1
                   Unless otherwise noted, the Court will refer to the docket filings in the Delta
  Action.
            2
                 Plaintiff does not assert the '213 patent in the Delta Action or the Cigna Action.
  (Civil Action No. 19-659-CFC-CJB, D.I. 1 at ¶ 3; Civil Action No. 19-946-CFC-CJB, D.I. 1 at ¶
  3)
                                                     2
Case 1:19-cv-00659-CFC-CJB Document 113 Filed 05/15/20 Page 3 of 30 PageID #: 4400



  for telephone calls; this embodiment generates “events” upon the connection and completion of

  telephone calls, then determines how to calculate and debit charges from the customer’s account.

  (Id., col. 8:46-59)

            Lastly, the '715 patent is titled “Shutting Down a Plurality of Software Components in an

  Ordered Sequence[.]” ('715 patent, Title) A stated goal of the invention is to shut down

  software in a particular order so as to “store[] state information, release[] system resources,

  and/or leave[] the system resources in a consistent state.” (Id., col. 2:27-30) Further details

  concerning the patents-in-suit will be addressed below in Section III.

            The parties filed joint claim construction briefs for, inter alia, the '213 and '133 patents

  on February 27, 2020. (D.I. 88) On April 1, 2020, the parties filed their joint claim construction

  brief for the '715 patent. (D.I. 101) The Court conducted a Markman hearing by video

  conference on April 22, 2018. (D.I. 107 (hereinafter, “Tr.”))

  II.       STANDARD OF REVIEW

            It is well-understood that “[a] claim in a patent provides the metes and bounds of the right

  which the patent confers on the patentee to exclude others from making, using, or selling the

  protected invention.” Corning Glass Works v. Sumitomo Elec. U.S.A., Inc., 868 F.2d 1251, 1257

  (Fed. Cir. 1989). Claim construction is a generally a question of law, although subsidiary fact

  finding is sometimes necessary. Teva Pharms. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 837-38

  (2015).

            The Court should typically assign claim terms their “‘ordinary and customary

  meaning[,]’” which is “the meaning that the term[s] would have to a person of ordinary skill in

  the art in question at the time of the invention, i.e., as of the effective filing date of the patent

  application.” Phillips v. AWH Corp., 415 F.3d 1303, 1312-13 (Fed. Cir. 2005) (citations



                                                      3
Case 1:19-cv-00659-CFC-CJB Document 113 Filed 05/15/20 Page 4 of 30 PageID #: 4401



  omitted). However, when determining the ordinary meaning of claim terms, the Court should

  not extract and isolate those terms from the context of the patent; rather it should endeavor to

  reflect their “meaning to the ordinary artisan after reading the entire patent.” Id. at 1321; see

  also Eon Corp. IP Holdings LLC v. Silver Spring Networks, Inc., 815 F.3d 1314, 1320 (Fed. Cir.

  2016).

           In proceeding with claim construction, the Court should look first and foremost to the

  language of the claims themselves, because “[i]t is a bedrock principle of patent law that the

  claims of a patent define the invention to which the patentee is entitled the right to exclude.”

  Phillips, 415 F.3d at 1312 (internal quotation marks and citations omitted). For example, the

  context in which a term is used in a claim may be “highly instructive.” Id. at 1314. In addition,

  “[o]ther claims of the patent in question, both asserted and unasserted, can . . . be valuable” in

  discerning the meaning of a particular claim term. Id. This is “[b]ecause claim terms are

  normally used consistently throughout the patent, [and so] the usage of a term in one claim can

  often illuminate the meaning of the same term in other claims.” Id. Moreover, “[d]ifferences

  among claims can also be a useful guide[,]” as when “the presence of a dependent claim that

  adds a particular limitation gives rise to a presumption that the limitation in question is not

  present in the independent claim.” Id. at 1314-15.

           In addition to the words of the claims, the Court should look to other intrinsic evidence.

  For example, the Court should analyze the patent specification, which “may reveal a special

  definition given to a claim term . . . that differs from the meaning [that term] would otherwise

  possess” or may reveal an intentional disclaimer of claim scope. Id. at 1316. Even if the

  specification does not contain such revelations, it “is always highly relevant to the claim

  construction analysis. Usually, it is dispositive; it is the single best guide to the meaning of a



                                                    4
Case 1:19-cv-00659-CFC-CJB Document 113 Filed 05/15/20 Page 5 of 30 PageID #: 4402



  disputed term.” Id. at 1315 (internal quotation marks and citation omitted). That said, however,

  the specification “is not a substitute for, nor can it be used to rewrite, the chosen claim

  language.” SuperGuide Corp. v. DirecTV Enters., Inc., 358 F.3d 870, 875 (Fed. Cir. 2004). And

  a court should also consider the patent’s prosecution history, if it is in evidence, because it “can

  often inform the meaning of the claim language by demonstrating how the inventor understood

  the invention and whether the inventor limited the invention in the course of prosecution[.]”

  Phillips, 415 F.3d at 1317.

         Extrinsic evidence, “including expert and inventor testimony, dictionaries, and learned

  treatises[,]” can also “shed useful light on the relevant art[.]” Id. (internal quotation marks and

  citations omitted). Overall, while extrinsic evidence may be useful, it is “less significant than the

  intrinsic record in determining the legally operative meaning of claim language.” Id. (internal

  quotation marks and citations omitted); accord Markman v. Westview Instruments, Inc., 52 F.3d

  967, 981 (Fed. Cir. 1995).

         In utilizing these resources during claim construction, courts should keep in mind that

  “[t]he construction that stays true to the claim language and most naturally aligns with the

  patent’s description of the invention will be, in the end, the correct construction.” Renishaw PLC

  v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998).

  III.   DISCUSSION

         The parties presented 11 disputed terms/term sets (“terms”) requiring construction. As to

  two of the terms, the Court determined at the Markman hearing (and the parties agreed) that

  there was no ripe dispute, and therefore no claim construction was needed. 3 Additionally, after




         3
                 These claim terms were “adjusting a data transfer rate at said one of said plurality
  of HSs for transferring data from said one of said plurality of helper servers to said one of said
                                                    5
Case 1:19-cv-00659-CFC-CJB Document 113 Filed 05/15/20 Page 6 of 30 PageID #: 4403



  considering the record from the Markman hearing, the Court has concluded that as to two

  additional terms, the parties did not present a clear, live dispute as to claim scope; thus, the Court

  also declines to engage in claim construction regarding those terms. 4 See O2 Micro Int’l Ltd. v.

  Beyond Innovation Tech. Co., 521 F.3d 1351, 1360-63 (Fed. Cir. 2008); Guardant Health, Inc. v.

  Found. Med., Inc., Civil Action No. 17-1616-LPS-CJB, 2019 WL 8370808, at *2-3 (D. Del.

  Sept. 11, 2019) (citing cases), report and recommendation adopted, 2020 WL 1329513 (D. Del.

  Mar. 23, 2020). This leaves seven terms, which the Court will analyze in turn below.

         A.      “streaming multimedia (SM) objects”/“streaming media (SM) objects”/“SM
                 object[s]”

         The first disputed term, “streaming multimedia (SM) objects”/“streaming media (SM)

  objects”/“SM object[s,]” which the Court will refer to as the “SM objects” term below, is found



  plurality of clients[,]” (Tr. at 108-13), and “real time analysis engine[,]” (Tr. at 138-39; see also
  D.I. 88 at 14). The former is found in the '213 patent and the latter is found in the '133 patent.
         4
                   The first of these terms is “system application,” a term found in the '133 patent.
  During the Markman hearing, Plaintiff’s counsel suggested there could be a dispute about the
  meaning of this term either because: (1) Defendants’ use of the word “associated” in their
  proposed construction might imply an unduly “direct or close” connection between the “system
  application” and the real-time analysis engine; or (2) Defendants’ construction might read on
  applications that were outside of the system. (Tr. at 130-32, 135-36) But as to the former,
  Defendants confirmed that they were not suggesting that “associated” requires any particular
  type of “close relationship.” (Id. at 134) And as to the latter, Defendants confirmed that they did
  not intend their proposal to embrace such an application. (Id. at 136)

          The second of these terms is “recovery information regarding a recovery point for the
  real-time analysis engine[,]” a term also found in the '133 patent. During the Markman hearing,
  the focus of the parties’ dispute was on the portion of Defendants’ proposed construction that
  referred to the information about a “recovery point” as that information necessary to return the
  real-time analysis engine to a “previously established consistent state.” Plaintiff was concerned
  that this “previously established” language was meant to signal something other than that such
  information had been “stor[ed.]” (Tr. at 167-69, 177) But after hearing Defendants’ argument
  during the hearing, Plaintiff’s counsel agreed that he did not see a real dispute between the
  parties as to this point, and that there did not seem to be a difference between the parties’
  respective concepts of “storing and establishing[.]” (Id. at 182-83). The Court agrees and cannot
  discern a live dispute here.
                                                    6
Case 1:19-cv-00659-CFC-CJB Document 113 Filed 05/15/20 Page 7 of 30 PageID #: 4404



  in claims 1, 8 and 16 of the '213 patent. Claim 1 and claim 16 are representative. Claim 1

  recites:

                 1. In a network having a content server which hosts a plurality of
                 streaming multimedia (SM) objects which comprise a plurality of
                 time-ordered packets for distribution over said network through a
                 plurality of helper servers (HS) to a plurality of clients, a method
                 of reducing latency associated with distributing said plurality of
                 SM objects from said content server and said plurality of helper
                 servers HSs to said plurality of clients, said method comprising:

                 servicing a first request received from one of said plurality of
                 clients, including a requested starting position of said SM object,
                 for one of said plurality of SM objects by allocating a first ring
                 buffer in a memory associated with said one of said plurality of
                 HSs for storing data representing a first portion of one of said
                 plurality of SM objects, wherein said first portion includes a packet
                 having an associated time-stamp approximately equal to the
                 requested starting position;

                 maintaining the first ring buffer in the memory as a sliding window
                 by replacing stored data with data representing successive portions
                 of said one of said plurality of SM objects; and

                 allocating a second ring buffer to service a further request for said
                 one of said plurality of SM objects received at said one of said
                 plurality of helper servers, if it is determined that said further
                 request cannot be serviced from said first ring buffer, otherwise
                 servicing said further request from said first ring buffer.

  ('213 patent, col. 12:12-39) Claim 16 recites:

                 16. A method of reducing latency in a network having a content
                 server which hosts streaming media (SM) objects which comprise
                 a plurality of time-ordered segments for distribution over said
                 network through a plurality of helpers (HSs) to a plurality of
                 clients, said method comprising:
                 receiving a request for an SM object from one of said plurality of
                 clients at one of said plurality of helper servers;
                 allocating a buffer at one of said plurality of HSs to cache at least a
                 portion of said requested SM object;
                 downloading said portion of said requested SM object to said
                 requesting client, while concurrently retrieving a remaining portion

                                                    7
Case 1:19-cv-00659-CFC-CJB Document 113 Filed 05/15/20 Page 8 of 30 PageID #: 4405



                 of said requested SM object from one of another HS and said
                 content server; and
                 adjusting a data transfer rate at said one of said plurality of HSs for
                 transferring data from said one of said plurality of helper servers to
                 said one of said plurality of clients.
  (Id., col. 14:31-48 (emphasis added)) The parties’ proposed constructions are as follows:

   Term                         Plaintiff’s Proposal                 Defendants’ Proposal

   “streaming multimedia        “a type of multimedia data           “a multimedia data file whose
   (SM) objects”/“streaming     object whose transmission has        transmission has temporal
   media (SM) objects”          temporal characteristics such        characteristics such that the
   /“SM object[s]”              that the data may become             data may become useless unless
                                useless unless the transmission      the transmission rate is
                                rate is regulated in accordance      regulated in accordance with
                                with predetermined criteria          predetermined criteria (e.g.,
                                (e.g., audio and video files)”       audio and video files)”

  (D.I. 88 at 21) The parties’ dispute is over whether this term necessarily refers to an entire

  “file,” as Defendants assert, or whether it can also refer to some portion of (or something less

  than) an entire “file,” as Plaintiff asserts. (Tr. at 15) The parties each primarily rely upon two

  forms of evidence—the patent specification and technical dictionaries—in support of their

  positions. The Court will analyze these in turn.

          With regard to the specification, it expressly defines an SM object:

                 Streaming multimedia object (SM object): a type of data whose
                 transmission has temporal characteristics such that the data may
                 become useless unless the transmission rate is regulated in
                 accordance with predetermined criteria (e.g., audio and video
                 files). Transmission can start at any point within the object and
                 can be terminated by the receiver at any time.
  ('213 patent, col. 4:9-15) Two things about this definition favor Plaintiff’s proposed

  construction. First, the definition defines an “SM object” as a “type of data.” “Data” is a broad

  term, and nothing about it limits an object to being an entire “file.” The specification could have

  just as easily stated that an SM object was “a file” or “a type of data file,” but it did not. Second,


                                                     8
Case 1:19-cv-00659-CFC-CJB Document 113 Filed 05/15/20 Page 9 of 30 PageID #: 4406



  this definition implies that something other than a file could be an “SM object.” This is because

  the definition provides two examples of “SM objects”—“audio and video files”—which are non-

  limiting examples, as signified by the use of “e.g.” (Tr. at 16-17) Counsel for both parties

  confirmed at the Markman hearing that they are not aware of other types of files, apart from

  audio and video files, that would be utilized by this invention. (Id. at 17-18, 34) Thus, if (1)

  audio and video files are but two examples of an “SM object,” but (2) there are no media files

  apart from audio and video files that could fit this definition, then (3) the implication is that there

  must be some other form of data that is an “SM object” but that is something other than a “file.”

  What could such data be, other than some lesser portion of a file? 5


         5
                  Defendants base their argument that an “SM object” must be a complete file on a
  portion of the specification that reads:

                 Streaming multimedia data like video objects, for example, are
                 usually too large to be cached in their entirety. . . . A natural
                 solution would be to break video objects into smaller pieces for the
                 purpose of caching. This solution is deficient, however, in that
                 existing caching systems will treat different chunks from the same
                 video object independently, while it might be desirable to consider
                 the logical relationship among the various pieces.
  ('213 patent, col. 2:25-36 (emphasis added) (cited in D.I. 88 at 23)) In Defendants’ view, this
  passage suggests that an SM object is an “entire[]” file, not something less than that (i.e.,
  “smaller pieces” of a file). (D.I. 88 at 23-24, 27; Tr. at 33) Yet to the Court, that is not clear at
  all. The excerpt above does not use the term “file.” (Tr. at 20) And it is not evident to the Court
  why, in light of this excerpt, one could not utilize an “SM object” that is something less than an
  entire file, so long as one maintains the “logical relationship” among the portions of that data
  object (i.e., the time order). (See id. at 20-21, 25, 40; D.I. 88 at 25; see also '213 patent, col.
  12:12-16 (describing a method for distributing SM objects “which comprise a plurality of time-
  ordered packets”))
           For similar reasons, the Court is not persuaded by Defendants’ reliance on the decision in
  Sound View Innovations, LLC v. Hulu, LLC, Case No. LA CV17-04146 JAK (PLAx), D.I. 148
  (C.D. Cal. Sept. 4, 2018) (“Hulu”) (D.I. 89, ex. B). There, the Hulu Court construed this “SM
  object” term in the '213 patent and in another related patent to mean “a multimedia data file
  whose transmission has temporal characteristics such that the data may become useless unless
  the transmission rate is regulated in accordance with predetermined criteria (e.g., audio and video
  files).” (Id. at 17 (emphasis added)) In coming to this construction, the Hulu Court relied upon
                                                     9
Case 1:19-cv-00659-CFC-CJB Document 113 Filed 05/15/20 Page 10 of 30 PageID #: 4407



           The Court additionally assesses the extrinsic dictionary definitions put forward by the

   parties. These definitions demonstrate that in this context, an “object” tends to be defined

   expansively—a fact that provides additional support to Plaintiff’s proposed construction. For

   example, even a dictionary cited by Defendants—Newton’s Telecom Dictionary (16th ed.

   2000)—defines “object” by stating “[i]n its simplest form in computing, an object is a unit of

   information. It can be used much more broadly, depending on the application.” (D.I. 89, ex. 5 at

   630 (emphasis added)) Surely a “unit of information” could be something less than a complete

   file. (Tr. at 38)

           The Court suspects that in the context of the patent, an “SM object” is typically what any

   skilled artisan might consider to be an entire “file,” like an entire audio file or video file. But it

   also suspects that what constitutes an entire “file” and what does not may be less than clear in the

   art. (Tr. at 18-19) And in light of the intrinsic and extrinsic evidence set out above, the Court

   cannot conclude that the term could never refer to a data object that is something less than an

   entire “file.” For these reasons, the Court recommends that the “SM object” term be construed to

   mean “a type of multimedia data object whose transmission has temporal characteristics such

   that the data may become useless unless the transmission rate is regulated in accordance with

   predetermined criteria (e.g., audio and video files).”

           B.      “buffer”

           The word “buffer” appears, one way or another, in all asserted claims of the '213 patent.

   But while that word is often found in the claims as part of a narrower term like “ring buffer”



   language in the related patent’s specification that was the same as or similar to the “in their
   entirety” language excerpted above from the '213 patent, concluding that the “patent disclosure
   shows that an ‘object’ must be an entire file, not a portion.” (Id. at 15-16) For the reasons set
   out above, however, the Court respectfully disagrees that the '213 patent specification makes
   clear that an SM object cannot be something less than an entire “file.”

                                                     10
Case 1:19-cv-00659-CFC-CJB Document 113 Filed 05/15/20 Page 11 of 30 PageID #: 4408



   (discussed further below), there is only one claim, claim 16, that recites “buffer” alone. The

   parties’ proposed constructions for “buffer” are as follows:

    Term                          Plaintiff’s Proposal                Defendants’ Proposal

    “buffer”                      “temporary storage for data         “a type of short term storage for
                                  being sent or received”             data being sent or received” 6

   (D.I. 88 at 31; Tr. at 43) The parties’ dispute here is over whether “buffer” should be construed

   as “temporary” storage (Plaintiff’s view) or “short term” storage (Defendants’ view). More

   specifically, Plaintiff clarified that its use of “temporary” was not meant to connote some

   “specific time,” but rather to reflect the idea that the invention would only store data in a buffer

   until it was no longer needed (i.e., that such storage was non-“permanent”). (Tr. at 45, 47-48,

   51-52) Therefore, pursuant to Plaintiff’s proposed construction, it could be possible for the

   buffer to store data for longer than a “short term” period—possibly up to a year or more—so

   long as the buffer did not store such data permanently. (Tr. at 48-49) For the reasons that

   follow, the Court recommends adopting Plaintiff’s proposed construction (with a slight

   alteration).

           The Court starts with the specification, which offers something for both sides. As

   Defendants point out, two portions of the specification discuss the nature of storage in a “buffer”;

   in both cases, the type of buffer discussed is a “ring buffer.” And in both cases, the ring buffer is

   described as allowing for “short term” storage of data. ('213 patent, col. 5:57-63 (“The ring

   buffers represent a type of short term storage to service multiple requests for the same object




           6
                  Defendants had originally proposed that this term be construed with the following
   additional limitation: “in which data is temporarily held while waiting to be transferred between
   two locations or devices[.]” (D.I. 88 at 31, 33, 37) However, during the Markman hearing,
   Defendants dropped this portion of their proposed construction. (Tr. at 43-44)


                                                    11
Case 1:19-cv-00659-CFC-CJB Document 113 Filed 05/15/20 Page 12 of 30 PageID #: 4409



   which occur within a certain time range.”) (emphasis added); id., col. 7:20-26 (“As such, the ring

   buffer . . . operates as a type of short term cache which stores a portion of an SM object for a

   fixed time interval.”) (emphasis added)) 7 On the other hand, there are portions of the

   specification that describe how a buffer stores and transfers data in terms that appear to

   emphasize client need, not temporality. For example, the specification describes a “garbage

   collector, . . . which is an event which frees [real-time protocol] packets from the buffer” when

   they are “no longer needed by any of the consumers[.]” ('213 patent, col. 11:57-59 (emphasis

   added))

          If there was doubt as to which side has the better argument based on the intrinsic

   evidence, the extrinsic evidence tips the scales in Plaintiff’s favor. Plaintiff cites to two technical

   dictionaries from during or prior to the time period in question that define “buffer” as

   “temporary” storage. Newton’s Telecom Dictionary 121 (15th ed. 1999) (defining a buffer as “a

   temporary storage location for information being sent or received”) (D.I. 89, ex. F); IBM

   Dictionary of Computing 75 (10th ed. 1993) (defining a buffer as “[a] portion of storage used to

   hold input or output data temporarily”) (D.I. 89, ex. G). And even Defendants’ cited technical

   dictionary, the Microsoft Computer Dictionary 64-65 (4th ed. 1999) (D.I. 89, ex. 6), provides the

   definition for buffer as, “[a] region of memory for use as an intermediate repository in which




          7
                   That said, these portions of the specification relate to what a “ring buffer” is, not
   what a “buffer” is more generally. And so they may well be less describing what a “buffer” must
   be, and instead be more describing examples of what a buffer can do. (See Tr. at 46; D.I. 88 at
   36); see also GE Lighting Sols., LLC v. AgiLight, Inc., 750 F.3d 1304, 1309 (Fed. Cir. 2014)
   (“To act as its own lexicographer, a patentee must clearly set forth a definition of the disputed
   claim term, and clearly express an intent to define the term.”) (internal quotation marks and
   citation omitted).

                                                     12
Case 1:19-cv-00659-CFC-CJB Document 113 Filed 05/15/20 Page 13 of 30 PageID #: 4410



   data is temporarily held[,]” id. (emphasis added). 8 See also Atofina v. Great Lakes Chem. Corp.,

   441 F.3d 991, 996 (Fed. Cir. 2006) (“Because there is no suggestion that the intrinsic evidence

   defines the term ‘catalyst,’ one may look to technical dictionaries for assistance in determining

   that term's meaning to a person of ordinary skill in the art.”); Sepracor Inc. v. Dey, L.P., 590 F.

   Supp. 2d 649, 660 (D. Del. 2008) (same).

           Viewing this evidence together, then, the Court finds it favors Plaintiff’s construction of

   “buffer.” Accordingly, the Court recommends adopting a slightly altered version of that

   construction that better represents Plaintiff’s position: “temporary (i.e., non-permanent) storage

   for data being sent or received.”

           C.       “ring buffer”

           The term “ring buffer” appears in various claims of the '213 patent, including claims 1, 8

   and 9. The parties’ proposed constructions are as follows:

    Term                   Plaintiff’s Proposal      Defendants’ Proposal

    “ring buffer”          No construction           “a type of short term storage to service multiple
                           necessary.                requests of the same SM object within a certain
                                                     fixed time interval, which advances and stores
                                                     successive portions of the SM object”

   (D.I. 88 at 37) The parties have one substantive point of dispute. This concerns the “within a

   certain fixed time interval” requirement found in Defendants’ proposed construction. (Tr. at 60)

   To understand this issue, a bit of background is in order.




           8
                 The Court notes that non-technical dictionaries demonstrate that “temporary” can
   mean “not permanent” or “to supply a passing need[,]” which is what Plaintiff intends
   “temporary” to signal here. See OED Online, https://www.oed.com/view/Entry/198959 (last
   visited May 12, 2020).


                                                    13
Case 1:19-cv-00659-CFC-CJB Document 113 Filed 05/15/20 Page 14 of 30 PageID #: 4411



          The specification explains how a ring buffer is allocated in the memory of a helper

   server: “It is . . . convenient to view the ring buffer 57 as a sliding window in the sense that

   portions of an SM object are initially cached in the ring buffer 57 and then deleted to store

   successive portions of the SM object.” ('213 patent, col. 7:22-26) The ring buffer is depicted in

   Figure 5(a):




   (Id., FIG. 5(a)) The specification explains that once the ring buffer is created, it “stores a

   moving window of Δb seconds of the SM object stream, where Δb is a measure of the buffer size

   in time units.” (Id., col. 6:56-58) The specification refers to “Δb” as a “buffer temporal

   distance” or “fixed time interval.” (See id., col. 7:17-22) And the specification further teaches

   that once the ring buffer is allocated to the memory of a helper server, it is “available to service

   additional [client] requests for that SM object which occur within a time interval defined by the

   buffer temporal distance, Δb.” (Id., col. 6:59-62) 9 In other words, the “fixed time interval” is a


          9
                   Other portions of the specification describe this time interval similarly. ('213
   patent, col. 5:57-65 (“The ring buffers represent a type of short term storage to service multiple
   requests for the same object which occur within a certain time range. . . . That is, [they] are
   allocated in anticipation of other clients requesting the same SM object from an HS within a
                                                     14
Case 1:19-cv-00659-CFC-CJB Document 113 Filed 05/15/20 Page 15 of 30 PageID #: 4412



   measure of both the data that the buffer holds and also the time during which it can service client

   requests. (Tr. at 62; 67-68) 10

          Turning then to the parties’ dispute, Defendants assert that this “fixed time interval”

   concept is a necessary feature of the ring buffers in the '213 patent, (Tr. at 68), while Plaintiff

   argues that Defendants are improperly trying to import a limitation from the specification into

   the claims, (Tr. at 70-71). For the two reasons set forth below, the Court agrees with Defendants.

          First, every example of a “ring buffer” in the specification describes it as servicing

   requests within a “fixed time interval” or some similar variant of that concept. (See, e.g., '213

   patent, cols. 5:57-65, 6:59-62, 7:17-20) Although this is not dispositive, it certainly aids

   Defendants’ position.

          Second, when the specification describes this aspect of a ring buffer, it does so in a way

   that strongly indicates that it is an important part of the invention. The specification recites that

   “[i]n accordance with the teachings of the present invention, the buffering scheme . . . utilizes

   ring buffers . . . [which] represent a type of short term storage to service multiple requests for the

   same object which occur within a certain time range.” ('213 patent, col. 5:55-60 (emphasis

   added)) In the Court’s view, this language operates as a definitional statement, defining the




   certain time range.”); id. col. 7:17-20 (“[T]he first ring buffer 57 is capable of servicing any
   number of requests for the stored SM object which may occur within the time interval defined by
   the buffer temporal distance, Δb.”))
          10
                   Plaintiff’s counsel explained that if you have a ring buffer with a “fixed time
   interval” for each segment, this determines how much time the buffer has before it needs to
   “serve something up again[.]” (Tr. at 62) Said differently, “[t]he amount of time that you’ve
   stored in the ring before you get to the next segment you need to play is directly related to the
   amount of time that it will take before you run out.” (Id.) Defendants’ counsel agreed,
   acknowledging that a “fixed time interval” means “how many minutes . . . or seconds . . . of
   content [the ring buffer] can hold” at any given point. (Id. at 66)

                                                     15
Case 1:19-cv-00659-CFC-CJB Document 113 Filed 05/15/20 Page 16 of 30 PageID #: 4413



   invention of the '213 patent as utilizing a ring buffer that services requests that occur within a

   fixed time interval. See SciMed Life Sys., Inc v. Advanced Cardiovascular Sys., Inc., 242 F.3d

   1337, 1343 (Fed. Cir. 2001) (“[T]he characterization of the coaxial limitation as part of the

   ‘present invention’ is strong evidence that the claims should not be read to encompass the

   opposite structure.”); Princeton Digital Image Corp. v. Amazon.com, Inc., C.A. No. 13-237-LPS,

   2019 WL 351258, at *5 (D. Del. Jan. 29, 2019) (concluding that the specification “explicitly

   define[d]” the terms “value” and “condition” as “‘represent[ing] different conditions or states of

   the signal’”) (citation omitted)). 11

           For these reasons, the Court concludes that Defendants’ proposal is the correct one. See

   Edwards Lifesciences LLC v. Cook Inc., 582 F.3d 1322, 1329-30 (Fed. Cir. 2009) (holding that

   “graft” was to be construed more narrowly as “intraluminal graft” because the only devices

   described in the specification were intraluminal and because the specification repeatedly referred

   to intraluminal grafts as “the present invention”). Thus, it recommends that “ring buffer” be

   construed to mean “a type of short term storage to service multiple requests of the same SM

   object within a certain fixed time interval, which advances and stores successive portions of the

   SM object.”

           D.       “downloading said portion of said requested SM object to said requesting
                   client, while concurrently retrieving a remaining portion of said requested
                   SM object from one of another HS and said content server”

           The next term appears only in claim 16 of the '213 patent, in the penultimate clause. The

   relevant text recites:

                   receiving a request for an SM object from one of said plurality of
                   clients at one of said plurality of helper servers;



           11
                   The Court also notes that the Hulu Court adopted the same construction. Hulu,
   D.I. 148 at 22 (D.I. 89, ex. B at 22).
                                                    16
Case 1:19-cv-00659-CFC-CJB Document 113 Filed 05/15/20 Page 17 of 30 PageID #: 4414



                  allocating a buffer at one of said plurality of HSs to cache at least a
                  portion of said requested SM object;
                  downloading said portion of said requested SM object to said
                  requesting client, while concurrently retrieving a remaining
                  portion of said requested SM object from one of another HS and
                  said content server; . . .
   ('213 patent, col. 14:36-44 (emphasis added)) The parties’ proposed constructions are as

   follows:

    Term                  Plaintiff’s Proposal       Defendants’ Proposal

    “downloading said     No construction            “downloading said portion of said requested
    portion of said       necessary.                 SM object to said requesting client from said
    requested SM                                     buffer while concurrently retrieving a
    object to said                                   remaining portion of said requested SM object
    requesting client,                               from one of another HS and said content server
    while concurrently                               to store on said buffer”
    retrieving a
    remaining portion
    of said requested
    SM object from
    one of another HS
    and said content
    server”


   (D.I. 88 at 41) The parties’ dispute relates to Defendants’ assertion that the portion of the SM

   object that is being downloaded to a client is stored in the same buffer (on the helper server) as

   the portion of the SM object that is being concurrently retrieved. (D.I. 88 at 42-43) Plaintiff

   asserts that this additional requirement is not called for. For the two reasons set forth below, the

   Court agrees with Plaintiff.

           First, the claim language favors Plaintiff’s position. The claim reads, “allocating a buffer

   at one of said plurality of HSs to cache at least a portion of said requested SM object” and then

   downloading “said portion” to the client. ('213 patent, col. 14:39-42 (emphasis added)) The

   claim could also have easily been written to additionally specify that the “remaining portion” of


                                                    17
Case 1:19-cv-00659-CFC-CJB Document 113 Filed 05/15/20 Page 18 of 30 PageID #: 4415



   the SM object must be retrieved to the same buffer (such as by using the phraseology

   “concurrently retrieving a remaining portion of said requested SM object to the same buffer,” or

   something like that). But the patentee chose not to do so. That choice is telling. See

   Howmedica Osteonics v. Wright Med. Tech., 540 F.3d 1337, 1344-45 (Fed. Cir. 2008) (holding,

   where the claims recited “at least one condylar element” and further required that condylar

   element to have a particular geometry, that a second condylar element was not required to have

   that geometry); (Plaintiff’s Markman Presentation at Slides 33-34).

          Now it is true, as Defendants point out, that Figure 7(b) in the patent represents an

   embodiment where the same buffer on the helper server from which the first portion of the SM

   object was downloaded also concurrently receives the second portion of the SM object. Figure

   7(b) is depicted in the patent as follows:




   ('213 patent, FIG. 7(b)) The specification describes Figure 7(b) by stating that “[a] first process

   is to download the existing K1 seconds of data stored in the playout buffer B1 79 associated with

   the [helper server] 75 to the client C 73[,]” and that “[t]he second concurrent process is for the

   [helper server] 75 to request K-K1 seconds of data from either its local disk, or another [helper

                                                    18
Case 1:19-cv-00659-CFC-CJB Document 113 Filed 05/15/20 Page 19 of 30 PageID #: 4416



   server], or the content server S 71 so that the client’s C 73 playout buffer B2 77 may be

   completely filled.” ('213 patent, col. 8:51-61 (emphasis added)) And the specification goes on

   to state how “[u]pon completion of processes one and two, described above, the buffer [B1]

   79[ 12] at the HS 75 is filled at a rate ‘a’ and drained with an average rate of ‘b’ with the

   remaining K-K1 seconds of data.” (Id., col. 9:8-11) Plaintiff does not dispute that this

   embodiment describes a single buffer (B1 79) that is associated with both portions of data. (Tr.

   at 78-79; see also D.I. 88 at 46-47) But just because a single embodiment in the patent describes

   the invention as working in a certain way, that does not necessarily mean that the claims are

   “limited to that embodiment.” See, e.g., Liebel-Flarshiem Co. v. Medrad, Inc., 358 F.3d 898,

   906 (Fed. Cir. 2004); see also Nevro Corp. v. Stimwave Techs., Inc., Civil Action No. 19-325-

   CFC, 2019 WL 3322368, at *7 (D. Del. July 24, 2019).

          Second, the Court does not find Defendants’ prosecution history estoppel argument to be

   persuasive. During the prosecution of the '213 patent, the Examiner rejected what became claim

   16 as being anticipated by a reference known as “DeMoney.” Like the '213 patent, DeMoney

   disclosed a method for sending multimedia data to a user. (D.I. 88 at 44) But it differed from

   the '213 patent in a number of ways. Most importantly here, the '213 patent teaches that the first

   portion of the SM object is downloaded and the second portion is retrieved concurrently, while

   DeMoney taught that downloading the first portion of the SM object and retrieving the second

   portion were performed sequentially. (D.I. 88 at 44, 48; D.I. 89, ex. H at 16) Thus, in

   overcoming the rejection based on DeMoney, the patentee wrote:




          12
                    The specification here actually recites “the buffer B2 79 at the HS 75[.]” ('213
   patent, col. 9:9 (emphasis added)) But because Figure 7(b) and the remainder of the text indicate
   that this has to be a reference to the buffer B1, the “B2” notation must be a typographical error.
   (Tr. at 107)
                                                     19
Case 1:19-cv-00659-CFC-CJB Document 113 Filed 05/15/20 Page 20 of 30 PageID #: 4417



                  By contrast, the applicants’ invention allocates a buffer at one of
                  the plurality of helpers to cache at least a portion of the requested
                  SM object, and downloads the portion of the SM object to the
                  requesting client, while concurrently retrieving a remaining portion
                  of the requested SM object from another [helper server] or a
                  content server. That is, the applicants’ invention concurrently
                  empties and fills the buffer, while the DeMoney reference teaches
                  filling the buffer only after the buffer is empty. Furthermore, the
                  buffer of the applicants’ invention may be filled by information
                  stored in another [helper server], which is also not taught by the
                  DeMoney reference[.]
   (D.I. 89, ex. H at 16 (underlining in original) (citation omitted)) It seems pretty obvious (as can

   be seen from the underscoring the patentee liberally used), that the patentee was distinguishing

   itself from DeMoney in two ways—with the principal way being that DeMoney did not teach

   concurrent downloading and retrieving (and the other way being that DeMoney did not teach

   filling a buffer with information stored in another helper server). (Tr. at 98)

          Yet with their prosecution history estoppel argument, Defendants seize upon the

   patentee’s use of a term that the patentee did not underscore: the term “the buffer” in the second

   sentence excerpted above. There, they argue that by referring to this (single) buffer, the patentee

   was making it clear that its invention requires that the same buffer be both emptied and filled

   with SM object content (and disclaiming the use of multiple buffers for this concurrent process).

   (D.I. 88 at 44-45)

          However, to constitute disclaimer, the patentee must have made “clear and unmistakable

   prosecution arguments limiting the meaning of a claim term in order to overcome a rejection[.]”

   SanDisk Corp. v. Memorex Prods., Inc., 415 F.3d 1278, 1286 (Fed. Cir. 2005). Arguments made

   in prosecution fail to rise to the level of “clear and unmistakable” disclaimer when they are

   “subject to more than one reasonable interpretation, one of which is consistent with a proffered

   meaning of the disputed term.” Id. at 1287. With regard to the prosecution history excerpt

   above, it is of course possible that the patentee was there intending to state that the invention

                                                    20
Case 1:19-cv-00659-CFC-CJB Document 113 Filed 05/15/20 Page 21 of 30 PageID #: 4418



   must only use one buffer for this process. (See Defendants’ Markman Presentation at Slide 26)

   But it is also very possible that the patentee was just making reference to one embodiment of the

   invention that used one buffer—all in order to make different, essential points about why the

   invention should be distinguished from DeMoney. (D.I. 88 at 43; Tr. at 85, 91) Given these

   competing reasonable interpretations, the patentee’s words here do not amount to “clear and

   unmistakable” disclaimer. Cf. Cadence Pharms. Inc. v. Exela PharmSci Inc., 780 F.3d 1364,

   1373 (Fed. Cir. 2015).

              Accordingly, having recommending resolving this dispute in Plaintiff’s favor, the Court

   also recommends that the term simply be afforded its plain and ordinary meaning.

              E.     “events”

              The first term of the '133 patent, “events,” is found in claims 1, 13 and 21. Claim 1

   recites:

                     1. An apparatus for processing events generated by at least one
                     system application, the apparatus comprising:
                     a processor for executing code to implement at least a portion of at
                     least one real-time analysis engine, wherein the real-time analysis
                     engine processes the events, and wherein associated with the real-
                     time analysis engine in a main-memory database system is
                     recovery information regarding a recovery point for the real-time
                     analysis engine.
   ('133 patent, col. 32:23-31 (emphasis added)) Claim 13 recites:
                     13. A method of processing events generated by at least one system
                     application, the method comprising the steps of:
                     processing the events in at least one real-time analysis engine; and
                     storing in a main-memory database system associated with the
                     real-time analysis engine recovery information regarding a
                     recovery point for the real-time analysis engine.
   (Id., col. 33:7-14 (emphasis added)) Finally, claim 21 recites similar language to claim 13, but

   claims an article of manufacture “for processing events generated by at least one system

                                                      21
Case 1:19-cv-00659-CFC-CJB Document 113 Filed 05/15/20 Page 22 of 30 PageID #: 4419



   application[.]” (Id., col. 34:16-24 (emphasis added)) The parties’ proposed constructions are as

   follows:



    Term                          Plaintiff’s Proposal                Defendants’ Proposal

    “events”                      No construction necessary.          “any type of transaction
                                                                      involving contents of a
                                                                      database system, such as, for
                                                                      example, a group of read,
                                                                      update, delete and/or modify
                                                                      operations”

   (D.I. 88 at 1) The parties’ dispute over this term is whether it is limited to “transaction[s],” as

   Defendants assert, (D.I. 88 at 5-6), or whether it extends more broadly to “occurrences[,]” as

   Plaintiff asserts, (id. at 4). For the reasons set forth below, the Court recommends Defendants’

   proposed construction.

           A good starting (and ending) point is the definitional language found in the specification

   regarding this term, which recites: “[t]he term ‘event’ as used herein is intended to include any

   type of transaction involving contents of a database system, such as, for example, a group of

   read, update, delete and/or modify operations.” ('133 patent, col. 3:46-49 (emphasis added)) See

   The Medicines Co. v. Teva Parenteral Medicines, Inc., C.A. No. 09-750-RGA, 2013 WL

   3658020, at *5 (D. Del. July 11, 2013) (identifying the language “as used herein” as explicit

   definitional language); see also Aventis Pharms. Inc. v. Impax Labs., Inc., No. 02-1322 (GEB),

   2011 WL 94188, at *9 (D.N.J. Jan. 11, 2011) (same). That definition includes, word for word,

   the entirety of Defendants’ proposed construction here. Why need the Court go any further?

           Plaintiff suggests the Court does need to go further, noting that this definition contained

   the words “intended to include.” Plaintiff asserts that this “intended to include” phraseology




                                                     22
Case 1:19-cv-00659-CFC-CJB Document 113 Filed 05/15/20 Page 23 of 30 PageID #: 4420



   means that while “events” include “transactions,” they are not limited to “transactions.” (D.I. 88

   at 1-2)

             The Court does not find this argument persuasive. Here, the specification provides a term

   (“event”) followed by a transitional phrase (“intended to include”) followed by a broad

   descriptor (“any type of transaction”) and ending with a non-limiting list of examples (“read,

   update, delete . . .”). This broad descriptor signals to the Court that the patentee’s focus here was

   to alert the reader that events are “transactions,” but to also make the point that “any type of

   transaction” (not just some types of transactions) are “include[d]” in the definition of “events.” 13

   (Tr. at 121) And what follows “any type of transaction” are non-limiting examples of such

   transactions. (Id.) After all, it would be strange to reference a term (“events”), then to give a

   first non-limiting example of that term (“transaction”), only to further provide another set of

   non-limiting examples of that first example (“a group of . . .”). Additionally, the Court’s

   conclusion here is bolstered by the fact that the specification does not describe any “events” that

   are not transactions. (D.I. 88 at 5-6 (citing '133 patent, cols. 8:62-65, 12:46-63, 27:39-56) 14

             Accordingly, the Court recommends that “events” be construed as “any type of

   transaction involving the contents of a database system, such as, for example, a group of read,

   update, delete and/or modify operations.”




             13
                  This is not a situation where the patentee wrote that “the term ‘event’ as used
   herein includes transactions . . .” or “the term ‘event’ as used herein can include transactions . . .
   .” Had it done so, Plaintiff would have had a much better argument that an “event” included, but
   was not limited to, “transactions.” See Sunoco Partners Mktg. & Terminals L.P. v. Powder
   Springs Logistics, LLC, Civil Action No. 17-1390-LPS-CJB, 2019 WL 4072311, at *5 (D. Del.
   Aug. 29, 2019); Aventis Pharms. Inc., 2011 WL 94188, at *3.
             14
                    (See also Tr. at 119 (Plaintiff’s counsel agreeing that the claim language “lends
   itself to a transactionalness”))


                                                    23
Case 1:19-cv-00659-CFC-CJB Document 113 Filed 05/15/20 Page 24 of 30 PageID #: 4421



           F.      “software components”

           The next disputed term, “software components,” is found in claim 19 of the '715 patent.

   Claim 19 recites:

                  19. A method, comprising the steps of:

                  obtaining one or more dependency relationships among a plurality
                  of software components that run within one or more executables of
                  a distributed software application;

                  establishing an ordered sequence for shutdown of the plurality of
                  software components based on one or more of the one or more
                  dependency relationships; and

                  shutting down the plurality of software components according to
                  the ordered sequence;

                  tearing down any communication channels between the plurality of
                  software components upon deactivation of each of the plurality of
                  software components.

   ('715 patent, col. 13:22-33 (emphasis added)) The parties’ 15 proposed constructions are as

   follows:

    Term                         Plaintiff’s Proposal              Defendants’ Proposal

    “software components”        No construction necessary.        “sub-entities of an executable
                                                                   such as a logical block”

   (D.I. 101 at 2) During the Markman hearing, it took a while to figure out if there was a dispute

   about this term’s meaning, and if so, what it was. (Tr. at 148-51) Eventually, it became clear

   that the dispute was as to whether a software component could “run simultaneously within

   multiple executables” or simultaneously be “shared” between one or more executables




           15
                  The Walmart Action Defendants did not take a position regarding construction of
   this term. (D.I. 101 at 2 n.5)


                                                  24
Case 1:19-cv-00659-CFC-CJB Document 113 Filed 05/15/20 Page 25 of 30 PageID #: 4422



   (Plaintiff’s position) or whether it cannot and instead must only run within one executable at a

   time (Defendants’ position). (Id. at 149-53, 162) 16

          The Court declines to adopt Defendants’ position because it seems to run contrary to the

   plain text of the claim. Claim 19 recites “a plurality of software components that run within one

   or more executables[.]” ('715 patent, col. 13:23-25) This language conveys that software

   components—plural—can run within one or more executables—also plural. Nothing in that

   language confines a software component to running within only one single executable at a time.

   (See Tr. at 153, 163-64; see also '715 patent, col. 1:62-63 (the specification broadly stating that

   “software components are distributed among a plurality of executables”) (emphasis added))

          Defendants’ arguments to the contrary were not persuasive. For example, Defendants

   pointed to Figure 1 of the patent, which depicts an executable 106 that encapsulates software

   components 124 and 126, an executable 107 that encapsulates software component 127, and an

   executable 108 that encapsulates software component 128. ('715 patent, FIG. 1; id., col. 4:17-25;

   see also D.I. 101 at 5; Defendants’ Markman Presentation at Slides 58-59) Defendants correctly

   note that in this figure, the software components in question do not seem to be depicted as being

   “shared” by multiple executables at the same time. But Figure 1 is simply an “exemplary”

   embodiment of the invention, ('715 patent, col. 3:9), and nothing in the patent clearly indicates

   that Plaintiff’s understanding of the term is beyond claim 19’s scope. See Liebel-Flarsheim Co.,



          16
                  At some points in the briefing, it seemed like there might be a dispute here about
   the “hierarchy” component of this term—that is, whether a software component necessarily is
   contained within an executable. (See D.I. 101 at 7 (Defendants explaining that the jury must
   understand that “[e]ach of the executables contains one or more software components”) (internal
   quotation marks and citation omitted, emphasis and alteration in original)) However, it is clear
   from the claim’s language (“software components that run within one or more executables”) that
   this must be the case, and indeed, during the Markman hearing, both sides agreed that software
   components are contained within executables. (Tr. 150-51, 153, 159)

                                                    25
Case 1:19-cv-00659-CFC-CJB Document 113 Filed 05/15/20 Page 26 of 30 PageID #: 4423



   358 F.3d at 913; see also Nevro Corp., 2019 WL 3322368, at *7. Additionally, Defendants

   argued that were Plaintiff’s position to prevail, this would contravene the patent’s key purported

   innovation—shutting down the distributed software application “at the level of the software

   components[,] rather than . . . at the executable level.” (D.I. 101 at 7 (internal quotation marks,

   citations and emphasis omitted)) But during the Markman hearing, the Court asked Defendants’

   counsel whether, from a technical perspective, it would be impossible to shut down the system

   “at the component level if executables shared components” in some way; in response,

   Defendants’ counsel could not say that it would be. (Tr. at 165) Nor does the record show that it

   would be.

           With the Court having recommended resolving the dispute in Plaintiff’s favor, and not

   seeing a need to add words to describe the meaning of an otherwise understandable term, the

   Court recommends adopting Plaintiff’s proposal that “software components” be given its plain

   and ordinary meaning.

           G.     “deactivation”

           The last disputed term, “deactivation,” is found in the final step of the method of claim

   19. Again, this step recites, “tearing down any communication channels between the plurality of

   software components upon deactivation of each of the plurality of software components.” ('715

   patent, col. 13:31-33 (emphasis added)) The parties’ proposed constructions are as follows:

    Term                          Plaintiff’s Proposal               Defendants’ Proposal

    “deactivation”                “software component no             “a state prior to shutdown
                                  longer takes on new tasks”         where the software component
                                                                     no longer takes on new tasks”
                                                                     or

                                                                     “a state prior to termination
                                                                     where the software component
                                                                     no longer takes on new tasks”

                                                    26
Case 1:19-cv-00659-CFC-CJB Document 113 Filed 05/15/20 Page 27 of 30 PageID #: 4424




   (D.I. 101 at 7, 10) The Court understands “shutdown” or “termination” to be the endpoint of a

   process of shutting down or terminating software applications. And the parties agree that

   “deactivation” is “a step” in such a process, in which the software component no longer takes on

   new tasks. (D.I. 101 at 9-11) The parties’ dispute is over whether “deactivation” may occur

   simultaneously with the endpoint of the shutdown process (Plaintiff’s position), (Tr. at 189), or

   whether “deactivation” must be followed by certain “termination” steps in order to reach

   completion or the endpoint (i.e., “shutdown” or “termination”) of the process (Defendants’

   position), (Tr. at 192, 201-02). For two primary reasons, the Court recommends adopting

   Defendants’ proposed construction.

          First, the structure of claims 19 and 20 is supportive of Defendants’ view that

   “deactivation” does not occur simultaneously with the endpoint. Claim 19 recites that the

   method at issue comprises the steps of “shutting down the plurality of software components

   according to the ordered sequence” and “tearing down any communication channels between the

   plurality of software components upon deactivation of each of the plurality of software

   components.” ('715 patent, col. 13:22-33) And claim 20, which depends on claim 19, recites

   “wherein the step of shutting down the plurality of software components according to the ordered

   sequence comprises” a series of steps, including “sending, after deactivation of the first and

   second software components, a termination message . . . to terminate the first and second

   software components.” (Id., col. 14:18-33) Thus, claim 20 narrows claim 19 by further

   articulating how the method shuts down the plurality of software components, and requires that

   after deactivation, there are further steps that occur, which include sending of a “termination

   message” (a step that has to precede actual “termination” itself). This all suggests that: (1) claim

   19 claims a “deactivation” of the software components, which is part of the process of “shutting

                                                   27
Case 1:19-cv-00659-CFC-CJB Document 113 Filed 05/15/20 Page 28 of 30 PageID #: 4425



   down” (or terminating) those components; and (2) claim 20 indicates that “deactivation” is a

   separate step from “shutdown” (or termination), in that it requires that further activity can and

   does occur between “deactivation” and final “shutting down” or termination.

          Second, two embodiments in the specification support Defendants’ position. In the first

   of these, Figure 2 shows that certain “termination” steps follow “deactivation.” The

   specification describes how “[a]t STEP 210 [of Figure 2] the manager component 104

   deactivates the software components 124, 126, 127, and 128 . . . [f]or example, [by] send[ing]

   deactivation messages” to the software components. ('715 patent, col. 7:49-52; see also id., FIG.

   2) These “deactivation messages indicate to the software components to wrap up any current

   tasks and to not take on any new tasks.” (Id., col. 7:54-57; see also Tr. at 198) Thereafter, the

   “manager component 104 then may terminate each of the software components” such as by “[a]t

   STEP 214 [of Figure 2, wherein] the manager component 104 sends termination messages . . .

   [that] instruct the software components 124, 126, 127 and 128 to stop running.” (Id., cols. 8:52-

   9:2 (emphasis added)) The fact that the deactivation messages tell the software components to

   “wrap up any current tasks”—but that only upon the sending of the termination messages does

   the software component “stop running”—indicates that after “deactivation” a software

   component must still be “running” (i.e., it is not in a fully “shutdown” state). In the second

   embodiment, the software components are terminated without going through any deactivation

   step. ('715 patent, col. 9:29-36 (stating that the manager component “may just terminate” the

   software components)). The above embodiments, particularly the first one, thus further make

   clear that termination and not deactivation brings these components to a fully shutdown state—

   and that deactivation does not happen simultaneously with termination.




                                                    28
Case 1:19-cv-00659-CFC-CJB Document 113 Filed 05/15/20 Page 29 of 30 PageID #: 4426



            Accordingly, the Court recommends that “deactivation” be construed as “a state prior to

   shutdown where the software component no longer takes on new tasks.”

   IV.      CONCLUSION

            For the foregoing reasons, the Court recommends that the District Court adopt the

   following constructions:

         1. “streaming multimedia (SM) objects”/“streaming media (SM) objects”/“SM object[s,]”
            should be construed to mean “a type of multimedia data object whose transmission has
            temporal characteristics such that the data may become useless unless the transmission
            rate is regulated in accordance with predetermined criteria (e.g., audio and video files)”

         2. “buffer” should be construed to mean “temporary (i.e., non-permanent) storage for data
            being sent or received”

         3. “ring buffer” should be construed to mean “a type of short term storage to service
            multiple requests of the same SM object within a certain fixed time interval, which
            advances and stores successive portions of the SM object”

         4. “downloading said portion of said requested SM object to said requesting client, while
            concurrently retrieving a remaining portion of said requested SM object from one of
            another HS and said content server” should be afforded its plain and ordinary meaning

         5. “events” should be construed to mean “any type of transaction involving the contents of a
            database system, such as, for example, a group of read, update, delete and/or modify
            operations”

         6. “software components” should be afforded its plain and ordinary meaning

         7. “deactivation” should be construed to mean “a state prior to shutdown where the software
            component no longer takes on new tasks”

            This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B), Fed. R.

   Civ. P. 72(b)(1), and D. Del. LR 72.1. The parties may serve and file specific written objections

   within fourteen (14) days after being served with a copy of this Report and Recommendation.

   Fed. R. Civ. P. 72(b)(2). The failure of a party to object to legal conclusions may result in the

   loss of the right to de novo review in the district court. See Sincavage v. Barnhart, 171 F. App’x

   924, 925 n.1 (3d Cir. 2006); Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987).


                                                     29
Case 1:19-cv-00659-CFC-CJB Document 113 Filed 05/15/20 Page 30 of 30 PageID #: 4427



          The parties are directed to the Court’s Standing Order for Objections Filed Under Fed. R.

   Civ. P. 72, dated October 9, 2013, a copy of which is available on the District Court’s website,

   located at http://www.ded.uscourts.gov.


   Dated: May 15, 2020
                                                        Christopher J. Burke
                                                        UNITED STATES MAGISTRATE JUDGE




                                                   30
